Exhibit 10.20

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) dated as of
February 26, 2014, by and among Playa Resorts Holding B.V., a Dutch besloten
vennootschap met beperkte aansprakelijkheid with its corporate seat in
Amsterdam, the Netherlands (the “Borrower”), Playa Hotels & Resorts B.V., a
Dutch besloten vennootschap met beperkte aansprakelijkheid with its corporate
seat in Amsterdam, the Netherlands (“Holdings”), each other Guarantor party
hereto, Deutsche Bank AG New York Branch as administrative agent (in such
capacity, including any successor thereto, the “Administrative Agent”) under the
Loan Documents and each lender party hereto (collectively, the “Term Lenders”
and, individually, a “Term Lender”). Unless otherwise indicated, all capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings provided to such terms in the Credit Agreement referred to below.

W I T N E S S E T H :

WHEREAS, the Borrower, Holdings, the Lenders and the Administrative Agent, among
others, are parties to that certain Credit Agreement, dated as of August 9, 2013
(as amended, restated, supplemented or otherwise modified to, but not including,
the date hereof, the “Credit Agreement”);

WHEREAS, on the date hereof, there are outstanding Initial Term Loans under the
Credit Agreement in an aggregate principal amount of $374,062,500; and

WHEREAS, subject to the terms and conditions of this First Amendment, the
parties hereto wish to amend the Credit Agreement to decrease the interest rate
applicable to the Initial Term Loans and to make certain other changes as herein
provided.

NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, the parties hereto agree as follows:

 

I. Amendments to Credit Agreement.

1. Section 1.01 of the Credit Agreement is hereby further amended by (i)
deleting the definition of “PMP” appearing therein in its entirety and (ii)
inserting the following new definitions in appropriate alphabetical order:

“CRR” means the Council Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 648/2012.

“First Amendment” means the First Amendment to Credit Agreement, dated as of
February 26, 2014, among the Borrower, Holdings, the other Guarantors party
thereto, the Term Lenders party thereto and the Administrative Agent.

“First Amendment Effective Date” shall have the meaning provided in the First
Amendment.

“Non-Public Lender” shall mean (a) an entity that provides repayable funds to
the Borrower for a minimum amount of EUR 100,000 (or its equivalent in another
currency), or (b) following the publication by relevant authorities of guidance
which means that a Person providing



--------------------------------------------------------------------------------

repayable funds in the amount of at least EUR 100,000 (or its equivalent in
another currency) may qualify as forming part of the public within the meaning
of the CRR, an entity that provides such funds in such other minimum amount, or
complies with such other criterion, as a result of which such Person shall
qualify as not forming part of the public within the meaning of the CRR.

2. Clause (a) in the definition of “Applicable Rate” in Section 1.01 of the
Credit Agreement is hereby amended and restated in their entirety as follows:

“(a) with respect to Initial Term Loans, (i) for Eurocurrency Rate Loans, 3.00%
and (ii) for Base Rate Loans, 2.00; and”

3. Section 2.02(g) of the Credit Agreement is hereby amended by deleting the
text “at all times exceed €100,000 (or its equivalent in another currency), or
such other amount as a result of which such Person qualifies as a PMP” appearing
therein and inserting the text “be provided by a Lender that is a Non-Public
Lender” in lieu thereof.

4. Section 2.05(a)(i) of the Credit Agreement is hereby amended by deleting the
text “first anniversary of the Closing Date” appearing therein and inserting the
text “first anniversary of the First Amendment Effective Date” in lieu thereof.

5. Section 2.05(b)(iii) of the Credit Agreement is hereby amended by deleting
the text “first year anniversary of the Closing Date” appearing therein and
inserting the text “first anniversary of the First Amendment Effective Date” in
lieu thereof.

6. Section 2.09(c) of the Credit Agreement is hereby amended by deleting the
text “first anniversary of the Closing Date” appearing therein and inserting the
text “first anniversary of the First Amendment Effective Date” in lieu thereof.

7. Section 3.07(d) of the Credit Agreement is hereby amended by deleting the
text “first anniversary of the Closing Date” appearing therein and inserting the
text “first anniversary of the First Amendment Effective Date” in lieu thereof.

8. Section 10.07(o) of the Credit Agreement is hereby amended by deleting the
text “at all times exceed €100,000 (or its equivalent in another currency) or
such other amount as a result of which such Person qualifies as a PMP, unless
such Person already qualifies as a PMP under this agreement pursuant to Section
2.02 (i)” appearing therein and inserting the text “only be permitted if the
person to whom the Loans or L/C Obligations are assigned is a Non-Public Lender”
in lieu thereof.

9. For the avoidance of doubt, the parties hereto agree that (i) the Initial
Term Loans outstanding on the date hereof after giving effect to this First
Amendment shall continue to constitute Initial Term Loans under the Amended
Agreement (as defined below), (ii) the Interest Periods applicable as of the
date hereof to the outstanding Initial Term Loans shall not be affected by this
First Amendment, (iii) nothing in this First Amendment shall require the Loan
Parties to pay on the date hereof any principal, interest or fees in respect of
the Initial Term Loans or to pay any breakage loss or expense due under Section
3.05 of the Credit Agreement as a result of this First Amendment (other than the
prepayment premium referred to in Section 7(v) of Article II below) and (iv) if
the Borrower provides notice to any Non-Consenting Lender (as defined below) and
the Administrative Agent that it is exercising its rights under Section 3.07(d)
of the Credit Agreement in connection with this First Amendment to require such
Non-Consenting Lender to assign all of its interests, rights and obligations
under the Loan Documents to one or more Eligible Assignees identified by the
Borrower, the Administrative Agent shall coordinate the transfer of all such
Loans of each such Non-Consenting Lender

 

-2-



--------------------------------------------------------------------------------

to the identified Eligible Assignees, which transfers shall be effected in
accordance with Section 3.07 of the Credit Agreement and shall be effective as
of the First Amendment Effective Date, and each Eligible Assignee acquiring
Initial Term Loans in connection with such transfers shall have provided a
signature page to this First Amendment consenting hereto with respect to such
acquired Loans.

 

II. Miscellaneous Provisions.

1. In order to induce the Term Lenders to enter into this First Amendment, the
Borrower hereby represents and warrants that:

(a) no Default or Event of Default shall exist as of the First Amendment
Effective Date or would result immediately after giving effect to this First
Amendment;

(b) the representations and warranties of each Loan Party set forth in Article V
of the Credit Agreement and in each other Loan Document are true and correct in
all material respects on and as of the First Amendment Effective Date, both
before and after giving effect to this First Amendment, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true in all material respects as of such earlier date;
provided that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates;

(c) it and each other Loan Party has all corporate or other organizational power
and authority to execute and deliver this First Amendment and to carry out the
transactions contemplated by, and perform its obligations under the Credit
Agreement, as amended by this First Amendment (the “Amended Agreement”);

(d) it and each other Loan Party has taken all necessary corporate or other
organizational action to authorize the execution and delivery of this First
Amendment and the performance of the Amended Agreement;

(e) neither the execution or delivery of this First Amendment nor the
performance by any Loan Party of the Amended Agreement will (i) contravene the
terms of any of the Organization Documents of such Loan Party; (ii) conflict
with or result in any breach or contravention of, or the creation of any Lien
(other than as permitted by Section 7.01 of the Credit Agreement) under, or
require any payment to be made under (A) any Contractual Obligation to which
such Loan Party is a party or by which it or any of its property or assets is
bound or (B) any material order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Loan Party or its property is
subject; or (iii) violate any Law; except with respect to any conflict, breach
or contravention or payment (but not creation of Lien) referred to in clauses
(ii) and (iii), to the extent that such violation, conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect; and

(f) no material approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority is necessary or
required in connection with the execution or delivery of this First Amendment or
performance by, or enforcement against, any Loan Party of the Amended Agreement,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings that have
been duly obtained, taken, given or made and are in full force and effect and
(iii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect.

 

-3-



--------------------------------------------------------------------------------

2. This First Amendment is limited precisely as written and shall not be deemed
to (i) be a waiver of or a consent to the modification of or deviation from any
other term or condition of the Credit Agreement or the other Loan Documents or
any of the other instruments or agreements referred to therein, or (ii)
prejudice any right or rights which any of the Lenders, the Administrative Agent
or the Mexican Collateral Agent now have or may have in the future under or in
connection with the Credit Agreement, the Loan Documents or any of the other
instruments or agreements referred to therein.

3. By executing and delivering a counterpart hereof, the Borrower and each
Guarantor hereby agrees that all Loans (including, without limitation, all
Initial Term Loans) shall continue to be guaranteed and secured pursuant to and
in accordance with the terms and provisions of each of the Collateral Documents
and the Guaranty in accordance with the terms and provisions thereof.

4. Holdings and each other Guarantor:

(a) has read this First Amendment and consents to the terms hereof and hereby
acknowledges and agrees that each of the Guaranty and the Collateral Documents
to which it is a party or otherwise is bound shall continue in full force and
effect and that all of its obligations thereunder shall be valid and enforceable
and shall not be impaired or limited by the execution or effectiveness of this
First Amendment;

(b) represents and warrants that all representations and warranties of such
Guarantor set forth in Article V of the Credit Agreement and in each other Loan
Document are true and correct in all material respects on and as of the First
Amendment Effective Date, both before and after giving effect to this First
Amendment, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true in all material
respects as of such earlier date; provided that, any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates; and

(c) acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this First Amendment, such Guarantor is not required
by the terms of the Credit Agreement or any other Loan Document to consent to
the amendments to the Credit Agreement effected pursuant to this First Amendment
and (ii) nothing in this First Amendment shall be deemed to require the consent
of such Guarantor to any future amendments to the Credit Agreement.

5. This First Amendment may be executed in any number of counterparts (including
by way of facsimile or other electronic transmission) and by the different
parties hereto on separate counterparts, each of which counterparts when
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A complete set of counterparts shall be
lodged with the Borrower and the Administrative Agent.

6. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

-4-



--------------------------------------------------------------------------------

7. This First Amendment shall become effective on the date (the “First Amendment
Effective Date”) when each of the following conditions shall have been
satisfied:

(i) no Default or Event of Default exists as of the First Amendment Effective
Date, both before and immediately after giving effect to this First Amendment;

(ii) all of the representations and warranties of the Borrower and each other
Loan Party contained in the Credit Agreement and the other Loan Documents
(including this First Amendment) are true and correct in all material respects
on the First Amendment Effective Date, both before and after giving effect to
this First Amendment, with the same effect as though such representations and
warranties had been made on and as of the First Amendment Effective Date (it
being understood and agreed that (x) any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date and (y) any representation
or warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such date);

(iii) the Borrower, Holdings, the other Guarantors, the Administrative Agent and
each Term Lender with outstanding Initial Term Loans (including any Term Lender
that replaces a Term Lender being a Non-Consenting Lender (a “Replacement Term
Lender”))) shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile or other
electronic transmission) the same to White & Case LLP, 1155 Avenue of the
Americas, New York, NY 10036 Attention: Michael Davey (facsimile number:
212-354-8113 / e-mail address: Michael.Davey@whitecase.com). As used herein, the
term “Non-Consenting Lender” means each Term Lender that does not provide its
consent to this First Amendment;

(iv) the Arranger and the Administrative Agent shall have been paid all fees and
expenses owing to them pursuant to the terms of the Credit Agreement (as amended
hereby) or as otherwise separately agreed in writing in connection with this
First Amendment and the related transactions;

(v) the Administrative Agent, for the benefit of each Term Lender holding
Initial Term Loans immediately before the effectiveness of this First Amendment
(including, for the avoidance of doubt, any Non-Consenting Lender which is
required to assign all or any portion of its Initial Term Loans or its Initial
Term Loans are prepaid by the Borrower pursuant to Section 3.07(a) in connection
with this First Amendment (the Initial Term Loans so assigned, the “Assigned
Loans”), shall have received a fee equal to 1.00% of the principal amount of the
Initial Term Loans (other than the Unfunded Initial Term Loans) of each such
Term Lender (with respect to each such Term Lender, the “Prepayment Premium”);
and

(vi) the Borrower shall have paid to each relevant Non-Consenting Lender all
interest accruing on all its Assigned Loans from the last applicable Interest
Payment Date to and including the First Amendment Effective Date, regardless of
whether payment would otherwise be required under the Credit Agreement, together
with all fees due and owing with respect to such Assigned Loans.

8. In connection with the transactions contemplated by this First Amendment, if
any Non-Consenting Lender holding outstanding Initial Term Loans does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption and/or any other documentation necessary to reflect the replacement
of such Non-Consenting Lender by a Replacement Term Lender by the earlier of (x)
five Business Days of the date on which the Replacement Term Lender executes and
delivers such Assignment and Assumption and/or such other documentation and (y)
the date as of which all Obligations of the Borrower owing to such
Non-Consenting Lender relating to the Initial Term Loans

 

-5-



--------------------------------------------------------------------------------

so assigned shall be paid in full to such Non-Consenting Lender, then the
Non-Consenting Lender shall be deemed to have executed and deliver such
Assignment and Assumption. The Borrower shall pay the processing and recordation
fee relating to each such Assignment and Agreement.

9. The Borrower hereby consents to the assignment of any Initial Term Loans held
by a Non-Consenting Lender to any Replacement Term Lender which is not a Lender
or an Affiliate or an Approved Fund of a Lender.

10. By executing and delivering a copy hereof, the Borrower and each other Loan
Party hereby (A) agrees that all Loans (including, without limitation, the
Initial Term Loans made available on the Closing Date, as amended pursuant to
this First Amendment) shall be guaranteed pursuant to the Guaranty in accordance
with the terms and provisions thereof and shall be secured pursuant to the
Collateral Documents in accordance with the terms and provisions thereof, and
that, notwithstanding the effectiveness of this First Amendment, after giving
effect to this First Amendment, the Guaranty and the Liens created pursuant to
the Collateral Documents for the benefit of the Secured Parties (including,
without limitation, the Term Lenders party to this First Amendment) continue to
be in full force and effect on a continuous basis and (B) affirms, acknowledges
and confirms all of its obligations and liabilities under the Credit Agreement
and each other Loan Document to which it is a party, in each case after giving
effect to this First Amendment, all as provided in such Loan Documents, and
acknowledges and agrees that such obligations and liabilities continue in full
force and effect on a continuous basis in respect of, and to secure, the
Obligations under the Credit Agreement and the other Loan Documents (including,
without limitation, the Obligations with respect to the Initial Term Loans made
available on the Closing Date, as amended pursuant to this First Amendment), in
each case after giving effect to this First Amendment.

11. This First Amendment shall constitute a “Loan Document” for purposes of the
Credit Agreement and the other Loan Documents.

12. From and after the First Amendment Effective Date, all references in the
Credit Agreement and each of the other Loan Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby or
in accordance with the terms hereof.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to be duly executed and delivered as of the date first above
written.

 

PLAYA RESORTS HOLDING B.V., as Borrower By:  

/s/ Omar Palacios

Name:   Omar Palacios Title:   Attorney-in-Fact PLAYA HOTELS & RESORTS B.V., as
Holdings and Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Executive Director PLAYA H&R HOLDINGS B.V.,
as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Managing Director A By:  

 

Name:   Jules de Kom Title:   Managing Director B

[Signature Page to First Amendment to Playa Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to be duly executed and delivered as of the date first above
written.

 

PLAYA RESORTS HOLDING B.V., as Borrower By:  

 

Name:   Omar Palacios Title:   Attorney-in-Fact

PLAYA HOTELS & RESORTS B.V., as

Holdings and Guarantor

By:  

 

Name:   Bruce D. Wardinski Title:   Executive Director PLAYA H&R HOLDINGS B.V.,
as Guarantor By:  

 

Name:   Bruce D. Wardinski Title:   Managing Director A By:  

/s/ Jules de Kom

Name:   Jules de Kom Title:   Managing Director B

[Signature Page to First Amendment to Playa Credit Agreement]



--------------------------------------------------------------------------------

HOTEL GRAN PORTO REAL B.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Managing Director By:  

/s/ Bruce D. Wardinski

Playa Resorts Holding B.V., acting in its capacity as Managing Director of Hotel
Gran Porto Real B.V. Name:   Bruce D. Wardinski Title:   Managing Director A By:
 

 

Playa Resorts Holding B.V., acting in its capacity as Managing Director of Hotel
Gran Porto Real B.V. Name:   Jules de Kom Title:   Managing Director B HOTEL
ROYAL CANCUN B.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Managing Director By:  

/s/ Bruce D. Wardinski

Playa Resorts Holding B.V., acting in its capacity as Managing Director of Hotel
Royal Cancun B.V. Name:   Bruce D. Wardinski Title:   Managing Director A By:  

 

Playa Resorts Holding B.V., acting in its capacity as Managing Director of Hotel
Royal Cancun B.V. Name:   Jules de Kom Title:   Managing Director B

[Signature Page to First Amendment to Playa Credit Agreement]



--------------------------------------------------------------------------------

HOTEL GRAN PORTO REAL B.V., as Guarantor By:  

 

Name:   Bruce D. Wardinski Title:   Managing Director By:  

 

Playa Resorts Holding B.V., acting in its capacity as Managing Director of Hotel
Gran Porto Real B.V. Name:   Bruce D. Wardinski Title:   Managing Director A By:
 

/s/ Jules de Kom

Playa Resorts HoIding B.V., acting in its capacity as Managing Director of Hotel
Gran Porto Real B.V. Name:   Jules de Kom Title:   Managing Director B HOTEL
ROYAL CANCUN B.V., as Guarantor By:  

 

Name:   Bruce D. Wardinski Title:   Managing Director By:  

 

Playa Resorts Holding B.V., acting in its capacity as Managing Director of Hotel
Royal Cancun B.V. Name:   Bruce D. Wardinski Title:   Managing Director A By:  

/s/ Jules de Kom

Playa Resorts Holding B.V., acting in its capacity as Managing Director of Hotel
Royal Cancun B.V. Name:   Jules de Kom Title:   Managing Director B

[Signature Page to First Amendment to Playa Credit Agreement]



--------------------------------------------------------------------------------

HOTEL GRAN CARIBE REAL B.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Managing Director By:  

/s/ Bruce D. Wardinski

Playa Resorts Holding B.V., acting in its capacity as Managing Director of Hotel
Gran Caribe Real B.V. Name:   Bruce D. Wardinski Title:   Managing Director A
By:  

 

Playa Resorts Holding B.V., acting in its capacity as Managing Director of Hotel
Gran Caribe Real B.V. Name:   Jules de Kom Title:   Managing Director B HOTEL
ROYAL PLAYA DEL CARMEN B.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Managing Director By:  

/s/ Bruce D. Wardinski

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of Hotel Royal Playa del Carmen B.V.

Name:   Bruce D. Wardinski Title:   Managing Director A By:  

 

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of Hotel Royal Playa del Carmen B.V.

Name:

  Jules de Kom Title:   Managing Director B

[Signature Page to First Amendment to Playa Credit Agreement]



--------------------------------------------------------------------------------

HOTEL GRAN CARIBE REAL B.V., as Guarantor By:  

 

Name:   Bruce D. Wardinski Title:   Managing Director By:  

 

Playa Resorts Holding B.V., acting in its capacity as Managing Director of Hotel
Gran Caribe Real B.V. Name:   Bruce D. Wardinski Title:   Managing Director A
By:  

/s/ Jules de Kom

Playa Resorts Holding B.V., acting in its capacity as Managing Director of Hotel
Gran Caribe Real B.V. Name:   Jules de Kom Title:   Managing Director B HOTEL
ROYAL PLAYA DEL CARMEN B.V., as Guarantor By:  

 

Name:   Bruce D. Wardinski Title:   Managing Director By:  

 

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of Hotel Royal Playa del Carmen B.V.

Name:   Bruce D. Wardinski Title:   Managing Director A By:  

/s/ Jules de Kom

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of Hotel Royal Playa del Carmen B.V.

Name:   Jules de Kom Title:   Managing Director B

[Signature Page to First Amendment to Playa Credit Agreement]



--------------------------------------------------------------------------------

PLAYA RIVIERA MAYA B.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Managing Director By:  

/s/ Bruce D. Wardinski

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Riviera Maya B.V.

Name:   Bruce D. Wardinski Title:   Managing Director A By:  

 

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Riviera Maya B.V.

Name:   Jules de Kom Title:   Managing Director B PLAYA CABOS B.V., as Guarantor
By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Managing Director By:  

/s/ Bruce D. Wardinski

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Cabos B.V.

Name:   Bruce D. Wardinski Title:   Managing Director A By:  

 

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Cabos B.V.

Name:   Jules de Kom Title:   Managing Director B

[Signature Page to First Amendment to Playa Credit Agreement]



--------------------------------------------------------------------------------

PLAYA RIVIERA MAYA B.V., as Guarantor By:  

 

Name:   Bruce D. Wardinski Title:   Managing Director By:  

 

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Riviera Maya B.V.

Name:   Bruce D. Wardinski Title:   Managing Director A By:  

/s/ Jules de Kom

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Riviera Maya B.V.

Name:   Jules de Kom Title:   Managing Director B PLAYA CABOS B.V., as Guarantor
By:  

 

Name:   Bruce D. Wardinski Title:   Managing Director By:  

 

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Cabos B.V.

Name:   Bruce D. Wardinski Title:   Managing Director A By:  

/s/ Jules de Kom

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Cabos B.V.

Name:   Jules de Kom Title:   Managing Director B

[Signature Page to First Amendment to Playa Credit Agreement]



--------------------------------------------------------------------------------

PLAYA ROMANA B.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Managing Director By:  

/s/ Bruce D. Wardinski

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Romana B.V.

Name:   Bruce D. Wardinski Title:   Managing Director A By:  

 

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Romana B.V.

Name:   Jules de Kom Title:   Managing Director B PLAYA PUNTA CANA HOLDING B.V.,
as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Managing Director By:  

/s/ Bruce D. Wardinski

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Punta Cana Holding B.V.

Name:   Bruce D. Wardinski Title:   Managing Director A By:  

 

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Punta Cana Holding B.V.

Name:  

Jules de Kom

Title:  

Managing Director B

[Signature Page to First Amendment to Playa Credit Agreement]



--------------------------------------------------------------------------------

PLAYA ROMANA B.V., as Guarantor By:  

 

Name:   Bruce D. Wardinski Title:   Managing Director By:  

 

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Romana B.V.

Name:   Bruce D. Wardinski Title:   Managing Director A By:  

/s/ Jules de Kom

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Romana B.V.

Name:   Jules de Kom Title:   Managing Director B PLAYA PUNTA CANA HOLDING B.V.,
as Guarantor By:  

 

Name:   Bruce D. Wardinski Title:   Managing Director By:  

 

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Punta Cana Holding B.V.

Name:   Bruce D. Wardinski Title:   Managing Director A By:  

/s/ Jules de Kom

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Punta Cana Holding B.V.

Name:   Jules de Kom Title:   Managing Director B

[Signature Page to First Amendment to Playa Credit Agreement]



--------------------------------------------------------------------------------

PLAYA ROMANA MAR B.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Managing Director By:  

/s/ Bruce D. Wardinski

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Romana Mar B.V.

Name:   Bruce D. Wardinski Title:   Managing Director A By:  

 

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Romana Mar B.V.

Name:   Jules de Kom Title:   Managing Director B PLAYA CANA B.V., as Guarantor
By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Managing Director By:  

/s/ Bruce D. Wardinski

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Cana B.V.

Name:   Bruce D. Wardinski Title:   Managing Director A By:  

 

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Cana B.V.

Name:   Jules de Kom Title:   Managing Director B

[Signature Page to First Amendment to Playa Credit Agreement]



--------------------------------------------------------------------------------

PLAYA ROMANA MAR B.V., as Guarantor By:  

 

Name:   Bruce D. Wardinski Title:   Managing Director By:  

 

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Romana Mar B.V.

Name:   Bruce D. Wardinski Title:   Managing Director A By:  

/s/ Jules de Kom

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Romana Mar B.V.

Name:   Jules de Kom Title:   Managing Director B PLAYA CANA B.V., as Guarantor
By:  

 

Name:   Bruce D. Wardinski Title:   Managing Director By:  

 

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of Playa Cana B.V.

Name:   Bruce D. Wardinski Title:   Managing Director A By:  

/s/ Jules de Kom

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Playa Cana B.V.

Name:   Jules de Kom Title:   Managing Director B

[Signature Page to First Amendment to Playa Credit Agreement]



--------------------------------------------------------------------------------

ROSE HALL JAMAICA RESORT B.V., as

Guarantor

By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Managing Director By:  

/s/ Bruce D. Wardinski

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Rose Hall Jamaica Resort B.V.

Name:   Bruce D. Wardinski Title:   Managing Director A By:  

 

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Rose Hall Jamaica Resort B.V.

Name:   Jules de Kom Title:   Managing Director B

[Signature Page to First Amendment to Playa Credit Agreement]



--------------------------------------------------------------------------------

ROSE HALL JAMAICA RESORT B.V., as Guarantor By:  

 

Name:   Bruce D. Wardinski Title:   Managing Director By:  

 

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Rose Hall Jamaica Resort B.V.

Name:   Bruce D. Wardinski Title:   Managing Director A By:  

/s/ Jules de Kom

Playa Resorts Holding B.V.,

acting in its capacity as Managing Director of

Rose Hall Jamaica Resort B.V.

Name:   Jules de Kom Title:   Managing Director B

[Signature Page to First Amendment to Playa Credit Agreement]



--------------------------------------------------------------------------------

PLAYA GRAN, S. DE R.L. DE C.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Attorney-in-Fact GRAN DESIGN & FACTORY, S.
DE R.L. DE C.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Attorney-in-Fact DESARROLLOS GCR, S. DE R.L.
DE C.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Attorney-in-Fact

INMOBILIARIA Y PROYECTOS TRPLAYA, S.

DE R.L. DE C.V., as Guarantor

By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Attorney-in-Fact PLAYA RMAYA ONE, S. DE R.L.
DE C.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Attorney-in-Fact PLAYA CABOS BAJA, S. DE
R.L. DE C.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Attorney-in-Fact

[Signature Page to First Amendment to Playa Credit Agreement]



--------------------------------------------------------------------------------

HOTEL CAPRI CARIBE, S. DE R.L. DE C.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Attorney-in-Fact CAMERÓN DEL CARIBE, S. DE
R.L. DE C.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Attorney-in-Fact

CAMERÓN DEL PACIFICO, S. DE R.L. DE C.V.,

as Guarantor

By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Attorney-in-Fact

BD REAL RESORTS, S. DE R.L. DE C.V., as

Guarantor

By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Attorney-in-Fact

[Signature Page to First Amendment to Playa Credit Agreement]



--------------------------------------------------------------------------------

PLAYA HALL JAMAICAN RESORT LIMITED, as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Director By:  

/s/ Omar Palacios

Name:   Omar Palacios Title:   Director INVERSIONES VILAZUL S.A.S., as Guarantor
By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Presidente-Administrador By:  

/s/ Omar Palacios

Name:   Omar Palacios Title:   Presidente-Administrador

[Signature Page to First Amendment to Playa Credit Agreement]



--------------------------------------------------------------------------------

IC SALES, LLC, as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Manager By:  

/s/ Omar Palacios

Name:   Omar Palacios Title:   Manager

[Signature Page to First Amendment to Playa Credit Agreement]



--------------------------------------------------------------------------------

PERFECT TOURS N.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Managing Director A By:  

/s/ Omar Palacios

Name:   Omar Palacios Title:   Managing Director A

[Signature Page to First Amendment to Playa Credit Agreement]



--------------------------------------------------------------------------------

RIVIERA PORTO REAL, S. DE R.L. DE

C.V., as Guarantor

By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Attorney-in-Fact

THE ROYAL CANCUN, S. DE R.L. DE

C.V., as Guarantor

By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Attorney-in-Fact

HOTEL GRAN CARIBE REAL, S. DE R.L.

DE C.V., as Guarantor

By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Attorney-in-Fact

ROYAL PORTO, S. DE R.L. DE C.V., as

Guarantor

By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Attorney-in-Fact

[Signature Page to First Amendment to Playa Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and a Lender

By:  

/s/ Mary Kay Coyle

Name:   Mary Kay Coyle Title:   Managing Director By:  

/s/ Lisa Wong

Name:   Lisa Wong Title:   Vice President

[Signature Page to First Amendment to Playa Credit Agreement]